Exhibit 10.4

Opening Transaction

 

To:    FXCM Inc. A/C:    [Insert Account Number] From:    [—] Re:    Issuer
Warrant Transaction Ref. No:    [Insert Reference Number] Date:    May 28, 2013

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [—] (“Dealer”) and FXCM
Inc. (“Issuer”). This communication constitutes a “Confirmation” as referred to
in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (Multicurrency-Cross Border), as published by
ISDA, as if Dealer and Issuer had executed an agreement in such form on the date
hereof (but without any Schedule except for the election of (i) US Dollars
(“USD”) as the Termination Currency) and (ii) that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Issuer with a “Threshold Amount”
of USD30 million). The Transaction shall be the only Transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

1



--------------------------------------------------------------------------------

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   May 28, 2013

Effective Date:

   June 3, 2013, or such other date as agreed between the parties, subject to
Section 8(l) below

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The Class A Common Stock of Issuer, par value USD0.01 per share (Ticker
Symbol: “FXCM”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   [—]

Premium:

   [—]

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to

 

2



--------------------------------------------------------------------------------

   the preceding proviso as of the Final Disruption Date, the Calculation Agent
may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction). “Final Disruption Date”
means [—]. Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case (i) the Calculation Agent shall make adjustments to
the Number of Warrants for the relevant Component for which such day shall be
the Expiration Date and shall designate the Scheduled Trading Day determined in
the manner described in the immediately preceding sentence as the Expiration
Date for the remaining Warrants for such Component and (ii) the VWAP Price and
the weighting thereof for such Disrupted Day shall be determined by the
Calculation Agent based on transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended. Any day on which the Exchange is
scheduled to close prior to its normal closing time shall be considered a
Disrupted Day in whole. If a Market Disruption Event occurs on the Expiration
Date for any Component, the Calculation Agent, in its good faith and
commercially reasonable discretion, may determine the VWAP Price for such
Expiration Date using its good faith estimate of the value of the Shares on such
Expiration Date based on the volume, historical trading patterns and price of
the Shares and such other factors as it deems appropriate. Section 6.6 of the
Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.

Market Disruption Events:

   The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended (A) by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” in the third, fourth and fifth
lines thereof, and (B) by replacing the words “or (iii) an Early Closure.” by
“(iii) an Early Closure, or (iv) a Regulatory Disruption.”    Section 6.3(d) of
the Equity Definitions is hereby amended by deleting the remainder of the
provision following the term “Scheduled Closing Time” in the fourth line
thereof.

Regulatory Disruption:

   Any event that Dealer, in its good faith and reasonable discretion,
determines based on the advice of counsel that it would be appropriate with
regard to any legal, regulatory or self-regulatory requirements

 

3



--------------------------------------------------------------------------------

   or related policies and procedures (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer, and including without limitation Rule 10b-18, Rule 10b-5, Regulation
13D-G and Regulation 14E under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulation M), for Dealer to refrain from or decrease
any market activity in connection with the Transaction. Dealer shall notify
Issuer as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

  

Giving Notice:

   David S. Sassoon    General Counsel & Secretary    55 Water Street, 50th
Floor    New York, New York 10041    (646) 512-4284 Fax    (646) 432-2997 phone
   dsassoon@fxcm.com Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Settlement Method Election:

   Applicable with respect to Cash Settlement or Net Share Settlement only;
provided that either such Settlement Method shall apply to all Components.

Electing Party:

   Counterparty.

Settlement Method Election Date:

   10 Business Days prior to the first Expiration Date.

Default Settlement Method:

   Net Share Settlement.

Cash Settlement:

   Applicable; provided that it shall be a condition of Counterparty’s right to
elect Cash Settlement that on the date of the Cash Settlement election
Counterparty makes the representations and warranties in Sections 7(a)(i), (vi),
(x), (xi) and (xii) of this Confirmation.

Settlement Price:

   With respect to Cash Settlement only, for each Valuation Date, the VWAP
Price.

 

4



--------------------------------------------------------------------------------

Cash Settlement Payment Date:

   With respect to each Valuation Date, three Currency Business Days after such
Valuation Date.

Net Share Settlement:

   If Net Share Settlement is applicable, then on each Settlement Date, Issuer
shall deliver to Dealer a number of Shares equal to the Number of Shares to be
Delivered for such Settlement Date to the account specified by Dealer and cash
in lieu of any fractional Shares valued at the Relevant Price on the Valuation
Date corresponding to such Settlement Date. If, in the good faith and reasonable
judgment of Dealer based on the advice of counsel, for any reason, the Shares
deliverable upon Net Share Settlement would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding any restriction on transfer or (y) have
the provisions set forth in Section 8(b) below apply.    The Number of Shares to
be Delivered shall be delivered by Issuer to Dealer no later than 12:00 noon
(local time in New York City) on the relevant Settlement Date.

Number of Shares to be Delivered:

   In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the Number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by (B)
such VWAP Price.

VWAP Price:

   For any Valuation Date, the Rule 10b-18 dollar volume weighted average price
per Share for such Exchange Business Day based on transactions executed during
such Exchange Business Day, as reported on Bloomberg Page “FXCM”<Equity>AQR SEC”
(or any successor thereto) or, in the event such price is not so reported on
such Exchange Business Day for any reason or is, in the reasonable determination
of the Calculation Agent, erroneous, as reasonably determined by the Calculation
Agent.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the issuer of the Shares)
and Section 9.12 of the Equity Definitions will be applicable, as if “Physical
Settlement” applied to the Transaction.

 

5



--------------------------------------------------------------------------------

Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment Extraordinary Events:   

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment.

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

(c) Share-for-Combined:

   Component Adjustment.

Tender Offer:

   Applicable; provided that the definition of “Tender Offer” in Section 12.1(d)
of the Equity Definitions shall be amended by replacing “10%” in the third line
thereof with “20%”.

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment.

(b) Share-for-Other:

   Modified Calculation Agent Adjustment.

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment.

Announcement Event:

   If an Announcement Event has occurred, the Calculation Agent shall have the
right to determine the economic effect of the Announcement Event on the
theoretical value of the Transaction (including without limitation any change in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction) (i) at a time that it deems appropriate, from the Announcement Date
to the date of such determination (a “Determination Date”), and (ii) on the
earlier to occur of (x) the relevant Merger Date or Tender Offer Date, as the
case may be, and (y) a date on which a payment amount is determined pursuant to
Sections 12.7 or 12.8 of the Equity Definitions (such earlier date, a “Final
Determination Date”), from the Announcement Date or the Determination Date, as
applicable, to such Final Determination Date. If any such economic effect is
deemed to be material by the Calculation Agent, the Calculation Agent may adjust
the terms of the Transaction to reflect such economic effect. “Announcement
Event” shall mean the occurrence of an Announcement Date (as defined below).

Announcement Date:

   The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the word “leads to the” in the
third and the fifth lines thereof with the words “, if completed, would lead to
a”, (ii) replacing the words “voting shares” in the fifth line thereof with the
word “Shares”, (iii) inserting the words “by an entity with direct knowledge”
after the word “announcement” in the second and the fourth lines thereof, (iv)
inserting

 

6



--------------------------------------------------------------------------------

   the words “or to explore the possibility of engaging in” after the words
“engage in” in the second line thereto, (v) inserting the words “or to explore
the possibility of purchasing or otherwise obtaining” after the word “obtain” in
the fourth line thereto, (vi) deleting the parenthetical in the third and the
fifth line thereof, (vii) adding immediately after the words “Merger Event” in
the third line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (viii) adding immediately after the words “Tender Offer” in the
fifth line thereof “, and any publicly announced change or amendment to such an
announcement (including the announcement of an abandonment of such intention).”

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors)”.

Modified Calculation Agent Adjustment:

   With respect to any Merger Event to which Modified Calculation Agent
Adjustment applies, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected
Shares and the entity that will be the Issuer of the New Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its commercially reasonable hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under Section
12.2(e)(i) of the Equity Definitions will produce a commercially reasonable
result, then the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity

 

7



--------------------------------------------------------------------------------

   Definitions, it shall also constitute a Delisting if the Exchange is located
in the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

For the avoidance of doubt, whenever Dealer, the Calculation Agent or the
Determining Party is called upon to determine an amount or make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, Dealer, Calculation Agent or Determining
Party shall make such adjustment or determination by reference to the effect of
such event, assuming that Dealer maintains a commercially reasonable hedge
position.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Dealer on the Trade Date”; provided further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

(b) Insolvency Filing:

   Applicable

(c) Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby amended by (a) inserting

 

8



--------------------------------------------------------------------------------

   the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:    “For the avoidance of
doubt, the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”.

(d) Increased Cost of Hedging:

   Applicable

(e) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   [—]

(f) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   [—]

Hedging Party:

   Dealer

Determining Party:

   Dealer for all applicable Additional Disruption Events

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer. The Calculation Agent shall, upon reasonable written request by
either party, provide a written explanation of any calculation or adjustment
made by it including, where applicable, a description of the methodology and
data applied, it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it for such calculation.

4. Account Details:

  

Dealer Payment Instructions:

  

[—]

  

Issuer Payment Instructions:

   To be provided by Issuer.

5. Offices:

  

The Office of Dealer for the Transaction is:

  

[—]

  

The Office of Issuer for the Transaction is:

  

55 Water Street, 50th Floor

  

New York, New York 10041

  

 

9



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Issuer:

David S. Sassoon

General Counsel & Secretary

55 Water Street, 50th Floor

New York, New York 10041

(646) 512-4284 Fax

(646) 432-2997 phone

dsassoon@fxcm.com

 

  (b) Address for notices or communications to Dealer:

[—]

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) (A) none of Issuer and its officers and directors is aware of any material
nonpublic information regarding Issuer or the Shares and (B) all reports and
other documents filed by Issuer with the Securities and Exchange Commission
pursuant to the Exchange Act when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity.

(iii) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

 

10



--------------------------------------------------------------------------------

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 2 of the Purchase Agreement dated as of the Trade Date
between Issuer and Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representatives of the initial purchasers party
thereto are true and correct as of the Trade Date and the Effective Date and are
hereby deemed to be repeated to Dealer as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(x) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(xi) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer, provided that this clause will
not apply to Share Option transactions entered into with Dealer or [—] on the
Trade Date.

(xii) Issuer agrees that it (A) will not during the Settlement Period make, or
permit to be made (to the extent it is in Issuer’s reasonable control), any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares; (B) shall promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
notify Dealer following any such announcement that such announcement has been
made; and (C) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Issuer to Dealer that such information is true and correct. In addition, Issuer
shall promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.

(xiii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Issuer hereunder will (i) conflict
with or result in a breach of any agreement or instrument to which Issuer or any
of its subsidiaries is a party or by which Issuer or any of its subsidiaries is
bound or to which Issuer or any of its subsidiaries is subject (including, but
not limited to, any agreements and contracts of Issuer or any of its
subsidiaries filed as exhibits to Issuer’s Annual Report on Form 10-K for the
year ended 2013), except for any such conflict that would not, individually or
in the aggregate, have a material adverse effect on the business, properties,
management, financial position, results of operations or prospects of Issuer and
its

 

11



--------------------------------------------------------------------------------

subsidiaries taken as a whole or on the performance by Issuer of its obligations
under the Transaction (“Material Adverse Effect”) or (ii) constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument, except for any such default or lien that would not, individually or
in the aggregate, have a Material Adverse Effect.

(b) Each of Dealer and Issuer represents to the other party that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(f) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction.

(g) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date (containing customary exceptions and qualifications) and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Buyer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Buyer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Additional Disruption
Event, as applicable (“Notice of Share Termination”); provided that if Issuer
does not elect to satisfy its Payment Obligation by the Share Termination
Alternative, Buyer shall have the right, in its sole discretion, to elect to
require Issuer to satisfy

 

12



--------------------------------------------------------------------------------

its Payment Obligation by the Share Termination Alternative, notwithstanding
Issuer’s failure to elect or election to the contrary; and provided further that
Issuer shall not have the right to so elect (but, for the avoidance of doubt,
Buyer shall have the right to so elect) in the event of (i) an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, which Event of Default
or Termination Event resulted from an event or events within Issuer’s control.
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Additional Disruption Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Issuer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default, Delisting or
Additional Disruption Event, one Share or, in the case of an Insolvency,
Nationalization, Merger Event or Tender Offer, a unit consisting of the number
or amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Failure to Deliver:    Applicable Other applicable provisions:
   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable judgment of Dealer, for any reason, any
securities comprising the Share Termination

 

13



--------------------------------------------------------------------------------

   Delivery Units deliverable pursuant to this Section 8(a) would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then Dealer may elect to either (x) accept delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

In the event that an (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Dealer owes to Issuer an amount
calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to Issuer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect an appropriate
liquidity discount (with such discount not duplicating any adjustment made by
the Calculation Agent as part of determining the value of a Share Termination
Unit), equals the value as of such determination date of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Buyer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Expiration
Date, and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis. (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of similar size of
equity securities and that yields results that are commercially reasonably
satisfactory to Buyer or such affiliate, as the case may be, in its discretion;
and

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
similar size of equity securities, in form and substance commercially reasonably
satisfactory to Buyer or such affiliate and Issuer, which Registration Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating to the indemnification of,
and contribution in connection with the liability of, Buyer and its affiliates
and Issuer, shall provide for the payment by Issuer of all commercially
reasonable expenses in connection with such resale, including all commercially
reasonable registration costs and all reasonable fees and expenses of counsel
for Buyer, and shall provide for the delivery of customary accountants’ “comfort
letters” to Buyer or such affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Prospectus.

 

14



--------------------------------------------------------------------------------

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer or such affiliate identified by Buyer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of similar size of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Shares or Share
Termination Delivery Units, as the case may be, by Issuer to Buyer or such
affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of similar size of equity securities, in form and substance
commercially reasonably satisfactory to Buyer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Buyer and its affiliates and Issuer, shall provide for the payment
by Issuer of all commercially reasonable expenses in connection with such
resale, including all commercially reasonable fees and expenses of counsel for
Buyer, shall contain representations, warranties and agreements of Issuer
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use commercially reasonable efforts to provide for the
delivery of customary accountants’ “comfort letters” to Buyer or such affiliate
with respect to the financial statements and certain financial information
contained in or incorporated by reference into the offering memorandum prepared
for the resale of such Shares; and

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliate may sell (which
sale shall be made in a commercially reasonable manner) such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a

 

15



--------------------------------------------------------------------------------

sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value. If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares (“Make-whole Shares”) in an
amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Buyer or any affiliate of Buyer subject to aggregation with Buyer
under such Section 13 and rules or any “group”, as such term is used in such
Section 13 and rules, of which Buyer or any such affiliate of Buyer is a member
or may be deemed to be a member (collectively, “Buyer Group”) would be equal to
or greater than 9% or more of the outstanding Shares or (ii) Buyer, Buyer Group
or any person whose ownership position would be aggregated with that of Buyer or
Buyer Group (Buyer, Buyer Group or any such person, a “Buyer Person”) under
Section 203 of the Delaware General Corporation Law (the “DGCL Takeover
Statute”) or any state or federal bank holding company or banking laws, or other
federal, state or local regulations or regulatory orders applicable to ownership
of Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Buyer
Person under Applicable Laws (including, without limitation, “interested
stockholder” or “acquiring person” status under the DGCL Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 1% of the number of Shares outstanding
on the date of determination (either such condition described in clause (i) or
(ii), an “Excess Ownership Position”). If any delivery owed to Buyer hereunder
is not made, in whole or in part, as a result of this provision, Issuer’s
obligation to make such delivery shall not be extinguished and Issuer shall make
such delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Buyer gives notice to Issuer that such delivery
would not result in the existence of an Excess Ownership Position.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of [—] (as such number may
be adjusted from time to time in accordance with the provisions hereof but, for
the avoidance of doubt, solely in relation to events that are within the control
of Issuer) (the “Capped Number”). Issuer represents and warrants to Dealer
(which representation and warranty shall be deemed to be repeated on each day
that the Transaction is outstanding) that the Capped Number is equal to or less
than the number of authorized but unissued Shares of the Issuer that are not
reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Issuer shall not have
delivered the full number of Shares otherwise deliverable as a result of this
Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and
(iii) Issuer additionally authorizes any unissued Shares that are not reserved
for other transactions. Issuer shall promptly notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares

 

16



--------------------------------------------------------------------------------

thereafter. For the avoidance of doubt, under no circumstances would Issuer be
obligated to pay cash in the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e).

(f) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “a material”, (y) adding the phrase
“or Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares);

(ii) Each of Section 11.2(a) and Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “diluting or concentrative” and
replacing them with the words “a material”, and adding the phrase “or Warrants”
at the end of the sentence;

(iii) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(iv) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (y) (1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) deleting the penultimate sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other”.

(g) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on advice of counsel, that it is impractical or
illegal, to effect a commercially reasonable hedge of its obligations pursuant
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Buyer in light of legal, regulatory, or self-regulatory concerns);

(ii) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Issuer, its Subsidiaries and the employee benefit plans of
the Issuer and its subsidiaries, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of the Issuer’s common
equity representing more than 50% of the voting power of the Issuer’s common
equity;

(iii) the consummation of (A) any recapitalization, reclassification or change
of the Class A Common Stock of the Issuer (other than changes resulting from a
subdivision or combination) as a result of which the Class A Common Stock of the
Issuer would be converted into, or exchanged for, stock, other securities, other
property or assets; (B) any share exchange, consolidation or merger of the
Issuer pursuant to which the Class A Common Stock of the Issuer

 

17



--------------------------------------------------------------------------------

will be converted into cash, securities or other assets; or (C) any sale, lease
or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Issuer and its subsidiaries,
taken as a whole, to any person other than one of the Issuer’s subsidiaries;
provided, however, that neither (i) a transaction described in clause (B) in
which the holders of all classes of the Issuer’s common equity immediately prior
to such transaction own, directly or indirectly, more than 50% of all classes of
common equity of the continuing or surviving corporation or transferee or the
parent thereof immediately after such transaction in substantially the same
proportions as such ownership immediately prior to such transaction nor (ii) any
merger primarily for the purpose of changing the Issuer’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of the Class A Common Stock of the Issuer solely into shares
of common stock of the surviving entity shall be an Additional Termination Event
pursuant to this clause (iii);

(iv) the stockholders of the Issuer approve any plan or proposal for the
liquidation or dissolution of the Issuer; or

(v) the Class A Common Stock of the Issuer ceases to be listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors);

Notwithstanding the foregoing, a transaction set forth in clause (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration received or to be received by the holders of the Class A
Common Stock of the Issuer, excluding cash payments for fractional shares, in
connection with such transaction or transactions consists of shares of common
stock that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions.

(h) Extension of Settlement. Dealer may (x) divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component, or (y) extend any Expiration Date or any other date of valuation
or delivery of Shares, if Dealer determines, in its reasonable discretion based
on the advice of counsel, that such further division or extension is necessary
or advisable to preserve Dealer’s commercially reasonable hedging activity
hereunder in light of existing liquidity conditions in the cash market or stock
loan market or to enable Dealer to effect purchases of Shares in connection with
its commercially reasonable hedging, hedge unwind or settlement unwind activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal and regulatory
requirements.

(i) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer; provided that at any time at which an Excess
Ownership Position exists, if Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party after using its commercially reasonable
efforts on pricing terms reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that such Excess Ownership Position no longer
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(a) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction, (ii) Issuer
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

 

18



--------------------------------------------------------------------------------

(k) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
Transaction against any delivery or payment obligations owed to it by the other
party whether arising under the Agreement, under any other agreement between
parties thereto, by operation of law or otherwise.

(l) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related commercially reasonable hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, the Transaction
shall be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.

(m) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations;
provided that Issuer will not, as a result of such designation, incur additional
taxes, fees, costs or losses. Dealer shall be discharged of its obligations to
Issuer to the extent of any such performance.

(n) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(o) Tax Representations and Forms. Issuer (x) represents that for the purpose of
Section 3(f) of the Agreement, it is a “U.S. Person” (as that term is used in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), and
(y) for purposes of Sections 4(a)(i) and 4(a)(iii) of the Agreement, agrees to
deliver U.S. Internal Revenue Service Form W-9 (A) prior to execution of the
Agreement, promptly upon reasonable demand by Dealer and promptly upon learning
that any form or other document previously provided by Issuer has become
obsolete or incorrect. For the purpose of Section 3(e) of the Agreement, Dealer
represents that [—] and it will provide [—] prior to execution of the Agreement,
promptly upon reasonable demand by Issuer and promptly upon learning that any
form or other document previously provided by Dealer has become obsolete or
incorrect.

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF ISSUER OF ITS AFFILIATES OR DEALER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(u) Submission to Jurisdiction and Governing Law. Each party hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. THIS
CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

19



--------------------------------------------------------------------------------

(v) Illegality. The parties agree that for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after any Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

(w) Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined in
Section 14 of the Master Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such section of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for purposes of Section 2(d) of the Master Agreement.

 

20



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to [—],
Facsimile No. [—].

 

[—]   By:  

 

  Name:   Title:

Agreed and Accepted By:

 

FXCM INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Expiration Date     Number of Warrants  

[—]

     [ —]      [ —] 